Citation Nr: 0422637	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  01-06 796	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a February 
2001 Board of Veterans' Appeals (Board) decision that denied 
an increased evaluation for major depression.



REPRESENTATION

Moving party represented by:  Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from June 1976 to May 
1980 and from June 1983 to February 1986.  She is the moving 
party in this matter, which comes to the Board from a June 
2001 motion alleging clear and unmistakable error (CUE) in a 
Board decision dated February 2001.

In June 2001, the moving party filed a Motion for 
Reconsideration and Revision of the February decision.  The 
Motion for Reconsideration was denied in August 2004.


FINDING OF FACT

The moving party has failed to demonstrate that there was an 
error of fact or law in the Board's February 2001 
adjudication of her appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.


CONCLUSION OF LAW

The Board's February 2001 decision to deny an increased 
evaluation for major depression was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 ("VCAA")

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. This Act eliminated the requirement that a 
well-grounded claim be submitted, enhanced VA's duty to 
assist a claimant in developing facts pertinent to a claim, 
and clarified VA's duty to notify the claimant and 
representative concerning certain aspects of claim 
development.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2003).

In a precedent case, however, Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc), the U.S. Court of Appeals for 
Veterans Claims (CAVC) concluded, as a matter of law, that 
CUE motions concerning prior decisions of the Board are 
categorically excluded from the purview of the VCAA.  In 
discussing the basis for its holding, the CAVC explained that 
CUE claims are not conventional appeals, but rather are 
requests for revisions of previous decisions.  And as such, 
the Court found that a litigant alleging CUE is not pursuing 
a claim for benefits pursuant to Part II or III of Title 38, 
of the United States Code, but rather is collaterally 
attacking a final decision pursuant to section 5109A of Part 
IV or section 7111 of Part V of Title 38.  The CAVC went on 
to note that, while a finding of CUE may indeed result in 
reversal or revision of a final decision on a claim for 
benefits, it was not by itself a claim for benefits under 
Part II or III of Title 38.

The VCAA therefore has no applicability or bearing on this 
particular motion.

Clear and unmistakable error in prior Board decision

Historically, a moving party was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in an 
RO rating decision that was subsumed in that decision.  See 
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  But effective 
November 21, 1997, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 2002)) 
permit challenges to decisions of the Board on the grounds of 
CUE.  The final regulations amending the Rules of Practice 
before the Board were promulgated and became effective on 
February 12, 1999, providing for procedures to challenge 
prior Board decisions on the basis of CUE.  38 C.F.R. § 
20.1400 et. seq. (2003).

The Board has original jurisdiction to consider motions for 
revision of prior BVA decisions.  Motions should be filed at 
the Board, but requests filed elsewhere within VA and 
transmitted to the Board shall be treated as if filed at the 
Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be 
filed at any time.  The motion is not an appeal; therefore, 
it is not subject to the provisions of Part 19 or Part 20 
that relate to the processing and disposition of appeals.  
See 38 C.F.R. §§ 20.1402, 20.1411.

The regulations codify the current requirements for a CUE 
motion that the CAVC has defined for motions of CUE in RO 
rating decisions.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 (1994). 
Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, 
6 Vet. App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 
(1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also 
Crippen v. Brown, 9 Vet. App. 412 (1996) and Berger v. Brown, 
10 Vet. App. 166 (1997).  Thus, 38 C.F.R. § 20.1403(a) and 
(c) define CUE as:

1. It is the kind of error, of fact or of 
law, that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different, but for the error. 
38 C.F.R. § 20.1403(a).

2. Generally, either the correct facts, 
as they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied. 38 C.F.R. § 
20.1403(a).

3. It is an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made. 38 
C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed.  Russell v. Principi, 3 Vet. 
App. At 313.  Additionally, 38 C.F.R. § 20.1403(d) gives 
examples of situations that are not CUE. CUE is not a:

1. Changed medical diagnosis. 38 C.F.R. § 
20.1403(d).

2. Failure to fulfill the duty to assist. 
38 C.F.R. § 20.1403(d).

3. Disagreement as to how the facts were 
weighed or evaluated. 38 C.F.R. § 
20.1403(d).

4. Change in interpretation of a statute 
or regulation 38 C.F.R. § 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not 
absolutely clear that a different result would have ensued, 
but for the error, the error complained of cannot be CUE.  No 
new evidence will be considered, 38 C.F.R. § 20.1405(b), and 
the law precludes Remands or other referral for the purpose 
of deciding the motion.  38 U.S.C.A. § 7111(e).

The Board's consideration of the CUE motion must be based on 
the record that existed when the prior decision was made, 38 
C.F.R. § 20.1403(b), unless the Board decision was decided on 
or after July 21, 1992.  In those cases, the record 
technically includes matter possessed by VA not later than 90 
days before the file was transferred to the Board, provided 
that the documents could reasonably be expected to be part of 
the record. 38 C.F.R. § 20.1403(b)(2).  This is because on 
July 21, 1992, the Court decided Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (per curiam order).  In Bell, there was a 
dispute as to the evidence that was to be included in the 
"Record On Appeal (ROA)" before the Court.  The Court noted 
that, while it was precluded by statute from considering any 
material which was not contained in the record of proceedings 
before the Secretary and the Board, because three of the four 
items were clearly generated by the VA, the Secretary had 
constructive, if not actual, knowledge of those items.  Id at 
613-614; see Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 
(1992) (panel decision) (Court cannot accept Board being 
unaware of certain evidence, especially when such evidence in 
possession of VA, and Board on notice to possible existence 
and relevance); see also Rollins v. Derwinski, 2 Vet. App. 
481 (1992).

Rule 1403(b)(2) adopts this concept of "constructive notice" 
for Board decisions after July 21, 1992.

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
are not applicable in CUE motions.  38 C.F.R. § 20.1411(a).  
In fact, the movant bears the burden of presenting specific 
allegations of error that would amount to CUE.

Based on a thorough review of the evidence, the Board finds 
that the moving party has set forth an allegation of CUE in a 
clear and specific manner.  Her allegations satisfy the 
sufficiency criteria set forth in section 20.1404(b).  See 
Disabled American Veterans DAV v. Gober, 234 F.3d 682 (Fed. 
Cir. 2000) (held that 38 C.F.R. § 20.1404(b), in conjunction 
with § 20.1409(c), operated to prevent Board review of any 
CUE claim that is the subject of a motion that is denied for 
failure to comply with the filing and pleading requirements 
of 38 C.F.R. § 20.1404(b)).  The Board will therefore proceed 
to address the merits of the moving party's CUE claim.

The Board appreciates that the moving party does not agree 
with the conclusion the Board reached in February 2001.  
Nevertheless, the determinative question in this matter is 
not whether the moving party agrees with the Board's weighing 
or evaluation of the facts then of record, but whether the 
correct facts, as they were known at the time, were before 
the Board and whether the statutory or regulatory provisions 
extant at the time were correctly applied.  38 C.F.R. § 
20.1403(d)(3).

The moving party has argued that there was CUE in the 
February 2001 Board decision which concluded that the 
evidence of record did not support the grant of an evaluation 
in excess of 30 percent for major depression.  The moving 
party "challenges the veracity" of the findings made by the 
Board.  She argues that the evidence of record at the time of 
the February 2001 Board decision had shown that she suffered 
from panic attacks on a daily basis, daily bouts of 
depression and anxiety, and that her relationships with 
family members and those outside her family was poor.  She 
asserts that the Board erred in its 
interpretation/review/consideration of the evidence.  Such an 
allegation, disagreement as to how the facts were weighed or 
evaluated, does not constitute a valid claim of CUE.  See 38 
C.F.R. 20.1403(d)(3).  It is noted that this argument relates 
to the interpretation and evaluation of the evidence.  This 
argument represents a clear-cut example of disagreement as to 
how that evidence was interpreted and evaluation, and as such 
cannot constitute a basis for a finding of CUE.  These 
arguments constitute nothing more than a disagreement with 
how the evidence was evaluated, that by law cannot rise to 
the level of CUE.  See 38 C.F.R. 20.1403(d)(3); see also 
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Further, in her June 2001 motion, the moving party submitted 
additional arguments and/or evidence in support of her claim.  
She argued that her service-connected major depression caused 
industrial impairment  that was worse than the Board's 
assessment.  She pointed to an April 11, 2001 psychotic 
episode that resulted in her losing her part-time job.  She 
also stated that her depression and anxiety had worsened over 
the years, and that VA treatment records dated in April 2001 
would illustrate the severity of her impairment.  Arguments 
on the basis of evidence not of record at the time of the 
February 2001 Board decision, cannot rise to the level of CUE 
as a matter of law.  38 C.F.R. §§ 20.1403(b), 20.1404.  As 
noted above, 38 C.F.R. § 20.1405 specifically provides that 
generally no new evidence will be considered in connection 
with the disposition of a CUE motion.  38 C.F.R. § 20.1405 
permits the Board to use various agencies of original 
jurisdiction to assure the completeness of the record and to 
obtain opinions of the General Counsel.  It also provides 
that consideration may be given to evidence constructively of 
record as to Board decisions after July 21, 1992; however, 
that does not apply to the evidence referenced in this 
motion.  38 C.F.R. § 20.1405.  The law vests the Board with 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision but new evidence or additional 
evidence must go to the RO for consideration of a claim for 
an increased rating.

Under the governing law and regulations, allegations 
disputing how the Board weighed or evaluated the evidence 
before it, or argument on the basis of evidence not of record 
at the time of the February 2001 Board decision, cannot rise 
to the level of CUE as a matter of law. 38 C.F.R. § 
20.1403(b), (d)(2), (d)(3).  Allegations of CUE made on these 
bases are subject to denial.

Accordingly, the Board finds that the motion challenging the 
Board's decision of February 2001 is denied.

The Board notes that the moving party's claims folder has 
been rebuilt, and that the only evidence of record is the 
February 2001 Board decision.  The moving party has not been 
prejudiced by this event.  Indeed, the presence of the moving 
party's claims folder is unnecessary to address her 
contentions herein.  The outcome of this decision was based 
solely on the moving party's argument that, while clear and 
specific in manner, did not constitute a valid claim of CUE.


ORDER

The motion alleging clear and unmistakable error in the 
Board's February 2001 decision is denied.



                       
____________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



